Beasley, Chief Judge.
In State v. Espinoza, 212 Ga. App. 814 (442 SE2d 911) (1994), a majority of this court reversed the trial court’s grant of Lorenzo Espinoza’s motion to suppress. That judgment was reversed by the Supreme Court “on the ground that police officers discovered the evidence within the curtilage of the defendant’s apartment for which they did not have a search warrant.” Espinoza v. State, 265 Ga. 171 (454 SE2d 765) (1995). Accordingly, this court’s original judgment is vacated, and the judgment of the Supreme Court is hereby made the judgment of this court.

Judgment affirmed.


McMurray, P. J., Birdsong, P. J., Pope, P. J., Andrews, Johnson, Blackburn, Smith and Ruffin, JJ., concur.